DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5-9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orban (US 20190115758 A1) in light of Netecke (US 20190309583 A1 ), hereinafter Net.
With respect to claim 1, Orban discloses a drilling machine (100) configured to drill a hole in the ground, such a the drilling machine comprising: a supporting structure (112 and 118) comprising a frame (frame of 118 or 112) and a mast (118) a drilling string (106) comprising at least a drilling tool (110) and being able to be actuated to drill said hole (shown in fig. 1) a drilling head (120) configured to translate in a guided manner along said mast and motorised to give a rotational motion and/or a translational motion to said drilling string (pgph. 25) a flexible tensile element (132) connected to said drilling string (shown in fig. 1) a moving device (drum of 128, pgph. 29) mechanically connected to the supporting structure and mechanically associated with said flexible tensile element to hold and move said drilling string along a substantially longitudinal direction of said hole by means of said flexible tensile element (pgph. 29) at least one first electric motor (216) mechanically connected to said moving device configured to, in a first operating mode, actuate said moving device so as to lift said drilling string by means of said flexible tensile element and configured to, in a second operating mode, apply a braking mechanical power on said moving device so as to brake in a controlled manner, by means of said flexible tensile element the lowering of said drilling string to reach and maintain a desired controlled lowering speed, said at least one first electric motor being also configured to produce, in said second operating mode, an electric power (pgphs. 58, 59); a first bidirectional electric power converter device (214) electrically connected to said first electric motor and configured to convert said electric power produced by said first electric motor into converted electric power (pgph. 59) an electric energy transmission network (combination 220, 204, 208, 218) electrically connected to said first bidirectional electric power converter device and arranged to transmit said converted electric power (shown in fig. 2) an electric power use unit (combination lower instance 214 fig. 2, 247, 245, 244, 243, 223, 222, 228, 207, 208, 254) electrically connected to said electric energy transmission network (shown in fig. 2) and arranged to receive said electric power converted by said first bidirectional electric power converter device and transmitted by said electric energy transmission network (shown in fig. 2) said electric power use unit comprising at least one first electric energy storage system (223) and a prime motor (244, pgph. 80) configured to generate electric power (pgph. 80); a control group (1026) to generate a first signal (input signal for speed, pgph. 103, 153) a control system (VFD associated with motor 216, inverter 214, pgphs. 57, 58, and PLCs and processing system 1000, pgphs. 103, 148-152) to receive the first signal and generate second electric control signals and send said second electric control signals to said first bidirectional electric power converter device, said first bidirectional electric power converter device being configured to control the operation of said first electric motor based on said second electric control signals received from said control system so that said drilling string carries out the lowering at said desired controlled lowering speed (pgph. 58) said control system being of the real-time type (there is not mention of delays so the control system functions in real time).
However, while Orban discloses implementing the control system 1000 across multiple devices and at different locations in pgph. 149, Orban does not specifically disclose the control system being of distributed type.
Nevertheless, Net discloses a control group (142) associated with a control system (134, 136) of a draw works to control the speed of the drawworks (pgphs. 42, 43), where the control group sends a signal to the control system (pgph. 33, 42, fig. 6), wherein the control system is a distributed control system (pgph. 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have made the control system of distributed type in Orban as taught by Net (pgph. 43) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 2, Orban further discloses wherein said control system comprises at least a first embedded control unit (1010) associated with said first bidirectional electric power converter device, said first embedded control unit being configured to receive said first electric control signal (shown in fig. 9), generate second electric control signals based on such a first electric control signal and send said second electric control signals to said first bidirectional electric power converter device (shown in figs. 2, 9) said first embedded control unit being configured to limit said electric power produced by said first electric motor to a value not greater than the maximum electric power usable by said electric power use unit (by controlling motor speed and switching from lowering to raising).
With respect to claim 5, Orban further discloses wherein said electric power use unit comprises a plurality of electric energy storage systems (223 a, b, c, 244).
With respect to claim 6, Orban further discloses wherein said at least one first electric energy storage system comprises at least one second bidirectional electric power converter device (245) and at least one first storage unit (244 or 223) associated with said at least one second bidirectional electric power converter device (pgph. 106) said control system comprising at least one second embedded control unit (PLCs of pgphs. 77, 90, 94) associated with said at least one second bidirectional electric power converter device, said at least one second embedded control unit being configured to send third electric control signals to said at least one second bidirectional electric power converter device so as to control the instantaneous value of the electric power stored in said at least one first electric energy storage system based on said converted electric power during at least one lowering stroke of the drilling string (pgphs. 77, 95, 103) and so as to send electric power from said at least one first storage system to said first electric motor during at least one lifting stroke of said drilling string (pgphs. 93, 94, 103).
With respect to claim 7, Orban further discloses wherein said first embedded control unit is configured to determine the instantaneous value of the electric power produced by said first electric motor and/or the instantaneous value of the electric power converted by said first bidirectional electric power converter device and transmitted by the electric energy transmission network (pgph. 103), said first embedded control unit being configured to send at least one determined instantaneous value to said at least one second embedded control unit (via connection therewith, figs. 2, 9) said at least one second embedded control unit being configured to send the third electric control signals to said at least one second bidirectional electric power converter device so as to control the instantaneous value of the electric power in said at least one first electric energy storage system based on said at least one instantaneous value determined by said first embedded control unit (pgphs. 95, 103-106).
With respect to claim 8, Orban discloses wherein said at least one first storage unit is a first unit of supercapacitors or it is a first unit of secondary batteries (pgphs. 7, 23, 139).
With respect to claim 9, Orban discloses wherein said at least one second bidirectional electric power converter device is of the multi-phase type (pgph. 103) and said at least one second embedded control unit is configured to: determine the instantaneous value of the voltage of the electric energy transmission network (pgphs. 59, 103) compare such an instantaneous value with a first reference value of the voltage of the electric energy transmission network (previously measured value) and generate a first control value of the voltage of the electric energy transmission network (to open 207) based on such a comparison (pgph. 59), measure the value of the current that flows in each phase of said at least one second bidirectional electric power converter device and limit said value of the current that flows in each phase to a value not greater than a maximum permissible value of the phase current (pgphs. 103, 123) send third electric control signals to said at least one second bidirectional electric power converter device based on at least one parameter among the first control value of the voltage and the maximum permissible value of the phase current so as to control the instantaneous value of the electric power stored in said at least one first electric energy storage system (pgph. 70, 62, 66).
With respect to claim 14, Orban discloses wherein said electric power use unit comprises at least one dissipative electric braking system (combination 254, 207, 208) comprising at least one fifth electric power converter device (254) and at least one resistor (208) configured to convert into thermal power at least part of the electric power converted by said first bidirectional electric power converter device (pgph. 98) said first embedded control unit also being associated with said at least one fifth electric power converter device and being configured to: determine the instantaneous value of the voltage (Vlink) of the electric energy transmission network compare such a determined instantaneous value with a second reference value of the voltage of the electric energy transmission network generate a second control value of the voltage of the electric energy transmission network based on such a comparison, send fifth electric control signals to said at least one fifth electric power converter device based on at least the second control value of the voltage so that said at least one resistor converts into thermal power at least part of the converted electric power (pgphs. 59, 98).
With respect to claim 15, Orban further discloses wherein said at least one first electric energy storage system comprises at least one second bidirectional electric power converter device (245) and at least one first storage unit (244, 223) associated with said at least one second bidirectional electric power converter device, and wherein said at least one dissipative electric braking system converts into thermal power at least part of the electric power converted by said first bidirectional electric power converter device based on an instantaneous value representative of the state of charge) of said at least one first storage unit (pgph. 104).
Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orban and Net as applied to claim 2 above, and further in view of Robertson (US 20170107692 A1).
With respect to claim 11, Orban fails to disclose varying parameters based on weight.
Nevertheless, Robertson discloses wherein said first embedded control unit (300) comprises a controller (302) and is configured to vary the value of characteristic parameters of such controller (maximum lowering speed pgph. 33) based on the instantaneous weight acting on the flexible tensile element (pgph. 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used the controller of Orban to limit the maximum lowering speed based on the weight acting on the system in order to ensure that the lowering can be stopped as taught by Robertson (pgph. 33).
With respect to claim 16, setting a maximum lowering speed entails wherein said control system comprises a central control unit configured to verify the compatibility of said first electric control signal with an operating status of the drilling machine (verifying that the input signal for lowering speed does not exceed the maximum lowering speed) said first embedded control unit processing said first electric control signal only following said verification of compatibility (this is a requirement for a device with a maximum lowering speed).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orban and Net as applied to claim 1 above, and further in view of Caron (US 20210172252 A1).
With respect to claim 12, Orban discloses wherein said prime motor configured to generate electric power comprises a second electric motor (244) and a third electric power converter device (245) electrically associated with said second electric motor, said control system comprising a third embedded control unit associated with said third electric power converter device, said third embedded control unit being configured to send fourth electric control signals to said third electric power converter device so that said prime motor configured to generate electric power sends electric power to said first electric motor during at least one lifting stroke of said drilling string (pgphs. 80, 89, 90). Orban also discloses charging battery/capacitor banks with motor 244 in pgph. 106. Orban further discloses providing power to the components via combustion engines 202 (pgphs. 52, 53, 105)
However, Orban fails to disclose the combustion engine mechanically coupled to the motor.
Nevertheless, Caron discloses directly charging the battery banks via a diesel engine (pgph. 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have mechanically connected the gensets 202 of Orban to the electric motor 244 of Orban and used them to charge the power storage systems of Orban in order to provide power to the components in this way as opposed to directly from the gensets of Orban in order to avoid energy waste caused by periods of operating a fossil fuel motor outside the peak efficiency range as taught by Caron (pgph. 60).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orban and Net as applied to claim 1 above, and further in view of Prior (US 20040226748 A1)
With respect to claim 17, Orban discloses wherein said first electric motor brakes said moving device to hold said drilling string at zero instantaneous lowering speed by means of the flexible tensile element (pgph. 29 and inherent in the system since it must reach zero lowering speed at some point) but fails to disclose the speed and position sensing. 
Nevertheless, Prior discloses wherein said first embedded control unit (110) comprises a group of calculation instructions which implements a calculation method configured to determine the instantaneous angular position and the instantaneous angular speed of the rotor of said first electric motor (via encoder 100, pgphs. 23, 26) also at very low or zero instantaneous angular speed (there is nothing to indicate that it would not function at low speed) said first embedded control unit being configured to determine the position of the drilling tool based on such an instantaneous angular position of the rotor of said first electric motor (pgphs. 23, 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have included an encoder on the shaft of the draw works motor of Orban and determined the position and speed of the rotor and thus a position and speed of a downhole tool in order to ensure safe operation of the drawworks during a downhole operation as taught by Prior (pgphs. 23, 26).
Allowable Subject Matter
Claims 3, 4, 10, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030057916 A1 discloses speed and acceleration control for a hoist. US 4545017 A and US 4545017 A also disclose similar control systems for drawworks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/28/2022